Citation Nr: 1726347	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-08 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lower back disability.

(The issues of entitlement to an initial compensable rating for bilateral hearing loss; service connection for peripheral neuropathy of the lower extremities; service connection for a skin disability; service connection for hypertension; and service connection for sleep apnea are addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2015, the Board remanded this matter for further development.  The matter has now returned for adjudication.

In addition to the issue identified above, the Board also remanded the issue of service connection for bilateral foot disorders in March 2015; however, the RO granted service connection and the rating decision is still pending.

The Veteran and his friend testified at a Board video conference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran does not have, and has not had during the pendency of his claim, a diagnosed disability of the low back. 


CONCLUSION OF LAW

The criteria for establishing service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records did not describe treatment for or injury to his low back or spine.  At the Veteran's separation examination, the Veteran denied back problems.

In a July 2011 Agent Orange registry examination, the Veteran's spine and back were normal.

In an August 2011 progress note, the practitioner noted normal "active and passive [range of motion] for flexion, extension, lateral bending, and rotation without pain, locking, or limitation in spine or extremities. Limited [right] rotation of lumbar spine."  The practitioner did not diagnose a spine or back disability.

In a November 2012 provider note, the practitioner noted tenderness with palpation of left side of lower back area and pain with lateral bending and rotation of lower spine.  The practitioner did not diagnose a spine or back disability.

In a May 2013 provider note, the Veteran's back was reported as non-tender without paraspinal tenderness or spasm.  No scoliosis noted.  A spine or back disability was not diagnosed.

At the December 2014 hearing, the Veteran testified that handling tires while working on vehicles in the military strained his back.  A doctor had never told him that his back was related to service.

In an August 2015 annual visit note, the provider stated that the Veteran's spine was normal and not tender.

The Veteran was afforded a VA examination in March 2016.  At that examination, the Veteran denied back pain or any prior problems with his back.  The examiner reviewed the Veteran's treatment notes from the Oklahoma City VAMC and private treatment notes, and reported that these did not disclose current complaints, a diagnosis, or treatment for a back condition.  The examiner concluded that it was less likely than not that the Veteran's back condition was service related as the Veteran did not have a back condition.


Shedden element (1) requires that the Veteran have a current disability.  The March 2016 VA examiner stated that the Veteran did not have a current disability.  The Veteran denied at that examination having any prior problems with his back.  Although the Veteran testified to having put strain on his back in service, that would not be a current diagnosis.  As the Veteran is not currently diagnosed with a lower back condition, Shedden element (1) is not satisfied.

The medical records indicate that the Veteran has had symptoms previously such as some back pain and a limitation on rotation in 2012.  It is noted, however, that the examiner at the time did not diagnose a lower back condition.  Moreover, the records are outweighed by the Veteran's statement at his more recent examination that he did not have a prior history of back problems.  

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain. The evidence does not reflect that the Veteran had a lower back disability that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the most probative evidence (i.e. the Veteran's statements at the recent VA examination) indicates that the Veteran did not have a lower back disability for VA purposes at any point during the appeal period or prior to his filling a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

As service connection under presumptive, continuity of symptomatology, and secondary theories all require a current disability, service connection must be denied on these bases as well.




As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a lower back disability must therefore be denied.


ORDER

Entitlement to service connection for a lower back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


